OMB APPROVAL OMB Number: 3235-0578 Expires: April 30, 2013 Estimated average burden hours per response: 5.6 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-21317 Stadion Investment Trust (Exact name of registrant as specified in charter) 1061 Cliff Dawson RoadWatkinsville, Georgia (Address of principal executive offices) (Zip code) Tina H. Bloom, Esq. Ultimus Fund Solutions, LLC225 Pictoria Drive, Suite 450Cincinnati, Ohio 45246 (Name and address of agent for service) Registrant's telephone number, including area code: (706) 583-5207 Date of fiscal year end: May 31, 2013 Date of reporting period: August 31, 2012 Form N-Q is to be used by management investment companies other than small business investment companies registered on Form N-5 (§§ 239.24 and 274.5 of this chapter), to file reports with the Commission, not later than 60 days after the close of the first and third fiscal quarters, pursuant to Rule 30b1-5 under the Investment Company Act of 1940 (17 CFR 270.30b1-5). The Commission may use the information provided on Form N-Q in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-Q, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-Q unless the Form displays a currently valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. § 3507. Item 1.Schedule of Investments. STADION MANAGED PORTFOLIO SCHEDULE OF INVESTMENTS August 31, 2012 (Unaudited) EXCHANGE-TRADED FUNDS — 99.1% Shares Value Energy Select Sector SPDR® Fund (The) $ Industrial Select Sector SPDR® Fund (The) iShares S&P 100 Index Fund SPDR® Dow Jones Industrial Average℠ ETF Trust SPDR® S&P 500® ETF Trust Technology Select Sector SPDR® Fund (The) Total Exchange-Traded Funds (Cost $623,892,755) $ MONEY MARKET FUNDS — 1.0% Shares Value Fidelity Institutional Money Market Government Portfolio - Class I, 0.01 % (a) (Cost $6,034,230) $ Total Investments at Value — 100.1%(Cost $629,926,985) $ Liabilities in Excess of Other Assets — (0.1%) ) Net Assets — 100.0% $ (a) Variable rate security.The rate shown is the 7-day effective yield as of August 31, 2012. See accompanying notes to Schedules of Investments. STADION CORE ADVANTAGE PORTFOLIO SCHEDULE OF INVESTMENTS August 31, 2012 (Unaudited) EXCHANGE-TRADED FUNDS — 93.8% Shares Value Consumer Discretionary Select Sector SPDR® Fund (The) $ Energy Select Sector SPDR® Fund (The) Global X Silver Miners ETF (The) Health Care Select Sector SPDR® Fund (The) Industrial Select Sector SPDR® Fund (The) iShares High Dividend Equity Fund iShares MSCI Australia Index Fund iShares S&P 100 Index Fund iShares S&P 500 Index Fund SPDR® S&P rust Technology Select Sector SPDR® Fund (The) Total Exchange-Traded Funds (Cost $38,434,172) $ MONEY MARKET FUNDS — 1.8% Shares Value Fidelity Institutional Money Market Government Portfolio - Class I, 0.01 % (a) (Cost $777,731) $ Total Investments at Value — 95.6% (Cost $39,211,903) $ Other Assets in Excess of Liabilities — 4.4% Net Assets — 100.0% $ (a) Variable rate security.The rate shown is the 7-day effective yield as of August 31, 2012. See accompanying notes to Schedules of Investments. STADION OLYMPUS FUNDTM SCHEDULE OF INVESTMENTS August 31, 2012 (Unaudited) EXCHANGE-TRADED FUNDS — 76.1% Shares Value Global X SuperDividend™ ETF (The) $ iShares Asia/Pacific Dividend 30 Index Fund iShares MSCI ACWI Index Fund iShares MSCI Australia Index Fund iShares MSCI Canada Index Fund iShares MSCI EAFE Small Cap Index Fund iShares MSCI Malaysia Index Fund iShares MSCI Turkey Investable Market Index Fund iShares S&P Global 100 Index Fund Vanguard MSCI EAFE ETF Total Exchange-Traded Funds (Cost $8,030,841) $ MONEY MARKET FUNDS — 4.4% Shares Value Fidelity Institutional Money Market Government Portfolio - Class I, 0.01 % (a) (Cost $462,762) $ Total Investments at Value — 80.5%(Cost $8,493,603) $ Other Assets in Excess of Liabilities — 19.5% Net Assets — 100.0% $ (a) Variable rate security.The rate shown is the 7-day effective yield as of August 31, 2012. See accompanying notes to Schedules of Investments. STADION TRILOGY FUNDTM SCHEDULE OF INVESTMENTS August 31, 2012 (Unaudited) COMMON STOCKS - 43.0% Shares Value Consumer Discretionary - 4.3% Distributors - 1.1% Genuine Parts Company + $ Hotels, Restaurants & Leisure - 1.1% McDonald's Corporation + Leisure Equipment & Products - 1.0% Polaris Industries, Inc. + Multiline Retail - 1.1% Nordstrom, Inc. + Consumer Staples - 7.7% Food & Staples Retailing - 2.2% Costco Wholesale Corporation + Sysco Corporation + Food Products - 3.3% General Mills, Inc. + Kellogg Company + McCormick & Company, Inc. - Non-Voting Shares + Household Products - 1.1% Procter & Gamble Company (The) + Tobacco - 1.1% Reynolds American, Inc. Energy - 2.1% Oil, Gas & Consumable Fuels - 2.1% Chevron Corporation + ConocoPhillips + Financials - 4.3% Capital Markets - 1.1% Eaton Vance Corporation + Commercial Banks - 1.1% Commerce Bancshares, Inc. + STADION TRILOGY FUNDTM SCHEDULE OF INVESTMENTS (Continued) COMMON STOCKS - 43.0% (Continued) Shares Value Financials - 4.3% (Continued) Insurance - 2.1% Aflac, Inc. + $ Brown & Brown, Inc. + Health Care - 3.2% Health Care Equipment & Supplies - 1.1% Baxter International, Inc. + Pharmaceuticals - 2.1% Abbott Laboratories + Johnson & Johnson + Industrials - 7.5% Aerospace & Defense - 3.2% Lockheed Martin Corporation + Raytheon Company United Technologies Corporation + Electrical Equipment - 1.1% Emerson Electric Company + Machinery - 1.1% Illinois Tool Works, Inc. + Road & Rail - 1.0% Norfolk Southern Corporation + Trading Companies & Distributors - 1.1% Grainger (W.W.), Inc. + Information Technology - 4.3% Communications Equipment - 1.1% Harris Corporation + Semiconductors & Semiconductor Equipment - 1.0% Intel Corporation + Software - 2.2% FactSet Research Systems, Inc. + Microsoft Corporation + STADION TRILOGY FUNDTM SCHEDULE OF INVESTMENTS (Continued) COMMON STOCKS - 43.0% (Continued) Shares Value Materials - 3.2% Chemicals - 2.1% Ecolab, Inc. + $ Sigma-Aldrich Corporation + Containers & Packaging - 1.1% AptarGroup, Inc. + Telecommunication Services - 2.2% Diversified Telecommunication Services - 2.2% AT&T, Inc. + Verizon Communications, Inc. + Utilities - 4.2% Electric Utilities - 3.1% Entergy Corporation + Northeast Utilities + Southern Company (The) + Gas Utilities - 1.1% National Fuel Gas Company + Total Common Stocks(Cost$23,486,849) $ EXCHANGE-TRADED FUNDS - 42.4% Shares Value iShares Barclays 1-3 Year Credit Bond Fund + $ iShares Barclays 1-3 Year Treasury Bond Fund + iShares Barclays MBS Bond Fund iShares Floating Rate Note Fund iShares iBoxx $ High Yield Corporate Bond Fund Market Vectors High-Yield Municipal Index ETF PIMCO 0-5 Year High Yield Corporate Bond Index Fund Total Exchange-Traded Funds(Cost$23,452,136) $ PURCHASED OPTION CONTRACTS - 19.3% Expiration Date Strike Price Contracts Value Call Option Contracts - 12.3% S&P 500 Index 09/22/2012 $ 30 $ S&P 500 Index 09/22/2012 80 STADION TRILOGY FUNDTM SCHEDULE OF INVESTMENTS (Continued) PURCHASED OPTION CONTRACTS - 19.3% (Continued) Expiration Date Strike Price Contracts Value Call Option Contracts - 12.3% (Continued) S&P 500 Index 10/20/2012 $ $ S&P 500 Index 10/20/2012 50 S&P 500 Index 12/22/2012 S&P 500 Index 12/22/2012 5 Put Option Contracts - 7.0% iPath S&P 500 VIX 03/16/2013 11 S&P 500 Index 09/22/2012 S&P 500 Index 03/16/2013 S&P 500 Index 06/22/2013 S&P 500 Index 06/22/2013 10 SPDR S&P 500 Index 03/16/2013 SPDR S&P 500 Index 12/21/2013 SPDR S&P 500 Index 12/21/2013 SPDR S&P 500 Index 12/21/2013 Total Purchased Option Contracts (Cost $11,959,881) $ MONEY MARKET FUNDS - 1.1% Shares Value Fidelity Institutional Money Market Government Portfolio- Class I, 0.01% (a) (Cost $615,143) $ Total Investments at Value - 105.8% (Cost $59,514,009) $ Written Options -(7.2%) ) Other Assets in Excess of Liabilities-1.4% Net Assets - 100.0% $ + All or a portion of the security is held as collateral for written options. (a) Variable rate security.The rate shown is the 7-day effective yield as of August 31, 2012. See accompanying notes to Schedules of Investments. STADION TRILOGY FUNDTM SCHEDULE OF OPEN WRITTEN OPTION CONTRACTS August 31, 2012 (Unaudited) WRITTEN OPTION CONTRACTS Expiration Date Strike Price Contracts Value of Options Premiums Received Call Option Contracts S&P 500 Index 09/22/2012 $ 30 $ $ S&P 500 Index 09/22/2012 15 S&P 500 Index 09/22/2012 S&P 500 Index 09/22/2012 60 S&P 500 Index 10/20/2012 15 S&P 500 Index 06/22/2013 35 S&P 500 Index 12/21/2013 74 S&P 500 Index 12/21/2013 62 Put Option Contracts S&P 500 Index 09/22/2012 70 S&P 500 Index 09/22/2012 20 S&P 500 Index 03/16/2013 S&P 500 Index 03/16/2013 40 S&P 500 Index 06/22/2013 50 S&P 500 Index 06/22/2013 Total Written Option Contracts $ $ See accompanying notes to Schedules of Investments. STADION INVESTMENT TRUST NOTES TO SCHEDULES OF INVESTMENTS August 31, 2012 (Unaudited) 1. Securities Valuation The investments in securities of Stadion Managed Portfolio, Stadion Core Advantage Portfolio, Stadion Olympus FundTM and Stadion Trilogy FundTM (the “Funds”) are carried at market value.Securities listed on an exchange or quoted on a national market system are valued at the last sales price as of the time regular trading closes on the New York Stock Exchange (normally, 4:00 p.m. Eastern Time).Securities traded in the NASDAQ market are valued at the NASDAQ Official Closing Price.Other securities, including listed securities for which no sale was reported on that date, are valued at the most recent bid price. Options are valued at the mean of the last quoted bid and ask prices at the time of valuation, as reported on the option’s primary exchange. If no bid quotation is readily available at the time of valuation, the option shall be valued at the mean of the last quoted ask price and $0.00. Securities and assets for which representative market quotations are not readily available or which cannot be accurately valued using the Funds’ normal pricing procedures are valued at fair value as determined in good faith under policies approved by the Board of Trustees and will be classified as Level 2 or 3 within the fair value hierarchy (see below), depending on the inputs used.Fair value pricing may be used, for example, in situations where (i) a portfolio security is so thinly traded that there have been no transactions for that security over an extended period of time; (ii) an event occurs after the close of the exchange on which the portfolio security is principally traded that is likely to have changed the value of the portfolio security prior to the Funds’ net asset value calculations; (iii) the exchange on which the portfolio security is principally traded closes early; or (iv) trading of the portfolio security is halted during the day and does not resume prior to the Funds’ net asset value calculations.A portfolio security’s “fair value” price may differ from the price next available for that portfolio security using the Funds’ normal pricing procedures.Open-end investment companies, including money market funds, are valued at the NAV reported by such registered open-end investment companies.Instruments with maturities of 60 days or less are valued at amortized cost, which approximates market value. Accounting principles generally accepted in the United States (“GAAP”) establish a single authoritative definition of fair value, set out a framework for measuring fair value and require additional disclosures about fair value measurements. Various inputs are used in determining the value of the Funds’ investments.These inputs are summarized in the three broad levels listed below: · Level 1 – quoted prices in active markets for identical securities · Level 2 – other significant observable inputs · Level 3 – significant unobservable inputs The inputs or methodology used for valuing securities are not necessarily an indication of the risks associated with investing in those securities.The inputs used to measure fair value may fall into different levels of the fair value hierarchy.In such cases, for disclosure purposes, the level in the fair value hierarchy within which the fair value measurement falls in its entirety is determined based on the lowest level input that is significant to the fair value measurement. STADION INVESTMENT TRUST NOTES TO SCHEDULES OF INVESTMENTS (Continued) The following is a summary of the inputs used to value the Funds’ investments as of August 31, 2012 by security type: Stadion Managed Portfolio: Level 1 Level 2 Level 3 Total Investments in Securities: Exchange-Traded Funds $ $
